UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) September 9, 2010 (Date of earliest event reported) September 7, 2010 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On Sept. 9, 2010, ONEOK Partners, L.P. announced that it has completed the previously announced transaction to sell 49 percent of its ownership of Overland Pass Pipeline Company LLC to Williams Partners L.P. Through certain of their subsidiaries,ONEOK Partners and Williams Partners each now own 50 percent of Overland Pass Pipeline Company LLC. ONEOK Partners received approximately $424 million at closing in accordance with the joint-venture agreement.ONEOK Partners will use the proceeds from the transaction to repay short-term debt and to fund capital projects. Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK Partners, L.P. dated Sept. 9, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: September 9, 2010 By: /s/ Curtis L. Dinan Senior Vice President, Chief Financial Officer and Treasurer 3
